        Case 1:18-cv-10585-WGY Document 128 Filed 11/18/19 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS


        LEGER-BROSKEY
                 Plaintiff

              v.                                              CIVIL ACTION
                                                              NO. 1:18-10585-WGY

 DAVID P. McGOVERN and ANTONIO SANTOS
               Defendant(s)


                             JUDGMENT IN A CIVIL CASE

YOUNG, DJ


 X            Jury Verdict. This action came before the court for a trial by jury. The
              issues have been tried and the jury has rendered its verdict.

_____         Decision by the Court. This action came to trial or hearing before the
              Court. The issues have been tried or heard and a decision has been
              rendered.

        IT IS ORDERED AND ADJUDGED:

        Judgment for the defendants;

              David P. McGovern and Antonio Santos.




                                                        ROBERT M. FARRELL
                                                        CLERK OF COURT



Dated: November 18, 2019                           By    /s/ Jennifer Gaudet
                                                        Deputy Clerk
